The plaintiff in error, hereinafter called the defendant, was convicted of having possession of intoxicating liquors, to wit, 40 pints of beer, the same containing more than one-half of one per cent, of alcohol measured by volume and capable of being used as a beverage, with the unlawful intent to sell, barter, give away, and otherwise furnish the same to others, and was sentenced to pay a fine of $500 and be confined in the county jail for a period of 180 days; from which judgment and sentence the defendant appealed to this court.
The sentence was imposed upon the defendant on the 30th day of March, 1929; petition in error and case-made was filed in this court on the 20th day of June, 1929. No brief has been filed in support of the errors assigned, nor has there been any personal appearance or argument submitted in support of the assignments. *Page 430 
The record has been carefully examined in this case, and we find the information was sufficient to charge an offense; that the testimony is sufficient to show the defendant guilty. The defendant was accorded a fair and impartial trial.
Where no brief is filed, and no personal appearance made, the court presumes that the appeal is without merit or has been abandoned. No fundamental or prejudicial errors appearing in the record, the judgment of the trial court is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.